                                 UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW MEXICO

IN RE:

BONNI J. SCHANDELWEIN
fdba Executive Processing

                  Debtor.                                       Case No. 7-19-10362-JS

      MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND FOR THE
 ABANDONMENT OF PROPERTY BY U.S. BANK NATIONAL ASSOCIATION, NOT
IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR THE CIM TRUST
           2018-NR1 MORTGAGE-BACKED NOTES, SERIES 2018-NR1

         COMES NOW U.S. Bank National Association, not in its individual capacity but solely

as Trustee for the CIM TRUST 2018-NR1 Mortgage-Backed Notes, Series 2018-NR1

(“Creditor”), by and through its attorneys, Rose L. Brand & Associates, P.C. (Andrew

Yarrington), and requests the Court for the entry of an Order lifting the automatic stay and

abandoning certain real property. As grounds therefore, the Movant, states:

         1.       This Court has exclusive jurisdiction over this proceeding pursuant to 28 U.S.C.

§ 1334 and 28 U.S.C. § 157.

         2.       This Court has proper venue over this proceeding pursuant to 28 U.S.C. § 1409.

         3.       The Debtor, Bonni J. Schandelwein, filed a voluntary Chapter 7 bankruptcy

petition on February 21, 2019.

         4.       Yvette J. Gonzales is the Chapter 7 Trustee assigned in this bankruptcy case.

         5.       The Debtor executed a Note (the “Note”), dated April 7, 2005, in the amount of

$579,520.00, plus interest at the per annum rate of 5.87500%. See Exhibit A.

         6.       As security for the Note, the Debtor gave a Mortgage, dated April 7, 2005, on the

property located at 2708 Ventoso, Santa Fe, New Mexico 87505 (the “Property”), which was

duly recorded at the Santa Fe County Clerk’s office on April 12, 2005, as Document No.



7952-2011-FB 6909505.docx mdb
Case 19-10362-j7                Doc 13   Filed 03/19/19   Entered 03/19/19 09:09:58 Page 1 of 32
13751486. See Exhibit B. The Property, which is all the collateral listed in the Mortgage, is

more fully and particularly described as:

                 LOT 8 OF ARROYO EN MEDIO SUBDIVISION, PHASE 3, AS
                 SHOWN ON PLAT FILED IN THE OFFICE OF THE COUNTY
                 CLERK, SANTA FE COUNTY, NEW MEXICO ON MAY 9, 2002,
                 IN PLAT BOOK 501, PAGE 038, AS DOCUMENT NO. 1205, 502.

         including any improvements, fixtures, and attachments, such as, but not limited to,

mobile homes. If there is a conflict between the Property’s legal description and the street

address, the legal description shall control.

         7.       Creditor is the holder of the Note, and the assignee of the Mortgage through

 successive assignment. The Mortgage was assigned to MorEquity, Inc. through an Assignment

 of Mortgage dated April 13, 2005, and recorded on October 17, 2005, as Document No.

 1403241, in the records of Santa Fe County. The Mortgage was assigned to U.S. Bank National

 Association as Indenture Trustee for CSMC Trust 2014-CIM1 Mortgage-Backed Notes, Series

 2014-CMI1 through a Corporate Assignment of Mortgage dated September 1, 2016, and

 recorded on September 14, 2016, as Document No. 1804374, in the records of Santa Fe County.

 The Mortgage was assigned to Madison Revolving Trust 2017 through a Corporate Assignment

 of Mortgage dated November 14, 2018, and recorded on February 11, 2019, as Document No.

 1878734, in the records of Santa Fe County. The Mortgage was assigned to U.S. Bank National

 Association, not in its individual capacity but soley as trustee for the CIM Trust 2018-NR1

 Mortgage-Backed Notes, Series 2018-NR1 through a Corporate Assignment of Mortgage dated

 January 28, 2019, and recorded on February 11, 2019, as Document No. 1878735, in the records

 of Santa Fe County. Copies of said Assignments are attached as Exhibit C. Creditor is entitled

 to enforce said documents.

         8.       Creditor claims a valid first priority position lien and/or encumbrance on the



7952-2011-FB 6909505.docx mdb                        2
Case 19-10362-j7                Doc 13   Filed 03/19/19   Entered 03/19/19 09:09:58 Page 2 of 32
Property as described in the Mortgage. The Debtor is in default under the terms of the Note and

Mortgage for amounts due there upon.

         9.       As of February 25, 2019, the payment arrears for contractual amounts due are

$166,362.79, representing non-payment from September 1, 2015, through February 1, 2019,

which includes thirty-seven (37) payments of $3,924.22 each, plus five (5) payments of

$4,233.33 each, for a total of forty-two (42) missed or insufficient payments in all.

         10.      As of February 25, 2019, the total arrears due are $168,211.05. The total arrears

due include the following amounts:

            Payment Arrears                                           $166,362.79
            Recoverable Fees Due                                      $1,848.26
            TOTAL ARREARS                                             $168,211.05
*in addition to interest, fees and costs continuing to accrue after the date this Motion’s filing.

         11.      As of February 25, 2019, the total debt obligation under the Note and secured

through the Mortgage is $605,880.33. The total debt amount includes the following:

               Principal Balance                                        $480,145.67
               Interest to and including February 25,
               2019 accrued at the rate of 5.87500%                     $100,584.63
               Escrow Advances                                          $23,301.77
               Recoverable Fees Due                                     $1,848.26
               TOTAL DEBT                                               $605,880.33

         12.      The Property may also be encumbered by other liens which may exceed the fair

market value of the Property.

         13.      The Debtor intends to surrender the Property per his statement of intention.

         14.      Creditor is not adequately protected.

         15.      The Debtor may have no equity in the Property and cannot offer any adequate

protection, and the Property is not necessary for an effective reorganization. The Creditor states

that the value of the Property is approximately $587.000.00.



7952-2011-FB 6909505.docx mdb                        3
Case 19-10362-j7                Doc 13   Filed 03/19/19   Entered 03/19/19 09:09:58 Page 3 of 32
         16.      The Property may be burdensome to the bankruptcy estate and may be of no

consequential value and benefit to the estate.

         17.      To the extent that Creditor has paid for insurance coverage on the Property and in

the event the stay is lifted, it is entitled to apply any insurance premium refunds to the

outstanding loan balance.

         18.      Concurrence of Debtor's counsel was sought but not obtained.

         WHEREFORE, Creditor respectfully requests the Court enter an Order:

         A.       Lifting the automatic stay of 11 U.S.C. § 362(a) and abandoning the Property

pursuant to 11. U.S.C. § 554, thereby permitting Creditor to exercise the rights and remedies it is

afforded under the Note and Mortgage, including but not limited to the right to foreclose against

the Property pursuant to State Law;

         B.       Waiving the fourteen day stay of the Order as provided by Fed. R. Bankr. P.

4001(a)(3).

         C.       Granting any other relief the Court deems just and proper.


                                                      ROSE L. BRAND & ASSOCIATES, P.C.

                                                      By /s/Andrew P. Yarrington
                                                         ANDREW YARRINGTON
                                                         Attorney for Creditor
                                                         7430 Washington Street, NE
                                                         Albuquerque, NM 87109
                                                         Telephone: (505) 833-3036
                                                         Andrew.Yarrington@roselbrand.com




7952-2011-FB 6909505.docx mdb                        4
Case 19-10362-j7                Doc 13   Filed 03/19/19   Entered 03/19/19 09:09:58 Page 4 of 32
I hereby certify that a copy of the foregoing pleading was sent via CM/ECF Filer automatic e-
mail notification to the US Trustee and any party who filed a Request for Notice with the Court
for electronic notification, in addition to the Attorney and Trustee listed below, and mailed by
first class mailing, postage prepaid, to Debtor listed below:

William H. Ivry                          Yvette J. Gonzales               Bonni J. Schandelwein
Attorney for Debtor                      Chapter 7 Trustee                Debtor
PO Box 263                               PO Box 1037                      P.O. Box 24068
Santa Fe, NM 87504-0263                  Placitas, NM 87043-1037          Santa Fe, NM 87502
Telephone: (505) 424-1202                Telephone: (505) 771-0700
ivrygall@cybermesa.com


on this 19th day of March, 2019.

/s/ Mitchell Billings_______________
MITCHELL BILLINGS, Paralegal 




7952-2011-FB 6909505.docx mdb                         5
Case 19-10362-j7                Doc 13   Filed 03/19/19   Entered 03/19/19 09:09:58 Page 5 of 32
                                      •
SEE ''PREPAYMENT RIDER TO NOTE'' ATTACHED HERETO AND MADE A PART HEREOF.                        •                                    A
Loan N u m b e r -

                                                                           NOTE
                                                      ••   4    .. .   .




          April 07. 2005                                                   SANTA FE                            NEW MEX ICO
                 (Date)                                                     {City)                                 [State)

                                                                   2708 VENTDSO
                                                               SANTA FE. NM 87505
                                                                       !Property Address)

1. BORROWER' S PROMISE TO PAV
      In reiUrn for a loan that I have received, I promise to pay U.S . $ 579 . 520 . 00              (this amount is called "Principal"),
plus inll!rest. to the order of the Lender. The Lender is
Wilmington Finance. a division of AIG Federal Savings Bank

I will make all payments under this Note in the form of cash, check or money order.
      I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who is
entitled to receive payments under this Note is called the "Note Holder."

2. 1!\'TEREST
      Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay interest at a yearly
rate of                  5.875 %.
      The interest rate required hy this Section 2 is the rate I will pay both before and after any default described in Section 6(B)
of this Note.

3. PAYMENTS
      (A) Time and Place of Payments
      I will pay principal and interest by making a payment every month.
      I will make my monthly payment on the         1st    day of each month beginning on           June 01. 2005            . I will
make these payments every month until I have paid all of the principal and interest and any other charges described below that I
may owe under this Note. Each monthly payment will be applied as of its scheduled due date and will be applied to interest
before Principal. If, on           May 01. 2035         , I still owe amounts under this Note, I will pay those amounts in full on
that date, which is called the "Maturity Date."
      I will make my monthly payments at PO Box 209
Plymouth Meeting. PA 19462                                                  or at a different place if required by the Note Holder.

       (B) Amount of Monthly Payments
       My monthly payment will be in the amount of U.S. $ 3.428.08

4. BORROWER'S RIGHT TO PREPAY
     l have the right to make payments of Principal at any time before they are due. A payment of Principal only is known as a
"Prepaymen!." When I make a Prepayment, I will tell the Note Holder in writing that I am doing so. I may not designate a
payment as a Prepayment if I have not made all the monthly payments due under the Note.
     I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Holder will use my
Prepayments to reduce the amount of Principal that I owe under this Note. However, the Note Holder may apply my
Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying my Prepayment to reduce the
Principal amount of the Note. If I make a partial Prepayment, there will be no changes in the due date or in the amount of my
monthly payment unless the Note Holder agrees in writing to those changes.


MULTISTATE FIXED RATE NOTE-Single Family·Fannie Mao/Freddie Mac UNIFORM INSTRUMENT

G·5N
  ®
     (02071                       Form 3200 1/0 1
          VMP MORTGAGE FORMS· !8001521·729!   11-Jy
Paga 1 of 3                        Initials: ~
DDS·CN3



    Case 19-10362-j7                 Doc 13         Filed 03/19/19                    Entered 03/19/19 09:09:58 Page 6 of 32
5. LOAN CHARGES
                                   •                                 . ......
                                                                                          ••
      If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the imerest or other
loan charges collected or to be collected in connection with this loan exceed the permitted limits, then: (a) any such loan charge
shall be reduced by the amount necessary to reduce the charge to the permiued limit; and {b) any sums already collected from
me which exceeded permitted limits will be refunded to me. The Note Holder may choose to make this refund by reducing the
Principal I owe under this Note or by making a direct payment to me. If a refund reduces Principal, the reduction will be treated
as a partial Prepayment.

6. BORROWER'S FAILURE TO PAY AS REQUIRED
      (A) Late Charge for Overdue Payments
      If the Note Holder has not received the full amount of any monthly payment by the end of           15       calendar days
after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be              5. 000% of
my overdue payment of principal and interest. I will pay this late charge promptly but only once on each late payment.

     (B) Default
     If I do not pay the full amount of each monthly payment on the date it is due. I will be in default.

     (C) Notice of Default
     If I am in default. the Note Holder may send me a written notice telling me that if I do not pay the overdue amount by a
certain date. the Note Holder may require me to pay immediately the full amount of Principal which has not been paid and all
the interest that I owe on that amount. That date m4st be at least 30 days after the date on which the notice is mailed to me or
delivered by other means.

     (D) No Waiver By Note Holder
     Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as described
above, the Note Holder will still have the right to do so if I am in default at a later time.

     (E) Payment of Note Holder's Costs and Expenses
     If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right to
be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable law. Those
expenses include, for example, reasonable attorneys' fees .

7. GIVING OF NOTICES
        Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by
delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give the Note
Holder a notice of my different address.
        Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mai ling it by first
class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if I am given a notice of that
d i fferellt address.

8. OBLIGATIONS OF PERSONS UNDER TmS NOTE
     If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made in
this Note, including the promise to pay the full amount owed. Any person who is a guarantor. surety or endorser of this Note is
also obligated to do these things. Any person who takes over these obligations, including the obligations of a guarantor, surety
or endorser of this Note. is also obligated to keep all of the promises made in this Note. The Note Holder may enforce its rights
under this Note against each person individually or against all of us together. This means that any one of us may be required to
pay all of the amounts owed under this Note.

9. WAIVERS
      I and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.
"Prest:ntment" means the right to require the Note Holder to demand payment of amounts due. "Notice of Dishonor" means the
right to requirt: the Note Holder to give notice to other persons that amounts due have not been paid.




G·SN 102071                                                     Pogo 2 of 3
                                                                                                                   Form   3~   \'J"'
                                                                                                                     lnitials: ~
    ®
OOS·CN3



   Case 19-10362-j7              Doc 13         Filed 03/19/19                  Entered 03/19/19 09:09:58 Page 7 of 32
                  10. UNfFORM SECURED NOTE
                                                         •                                                           •
                            This Note is a unifonn instrument with limited variations in some jurisdictions. In addition to the protections given to the
                   Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed {the "Security Instrument"), dated the same date as
                   this Note, protects the Note Holder from possible losses which might result if I do not keep the promises which I make in this
                   Note. That Security Instrument describes how and under what conditions I may be required to make immediate payment in full
                   of all amounts I owe under this Note. Some of those conditions are described as follows:
.....   •.   , ...•. ., .. . ·•··~ .... .If all .or any..part.of. the Property-or any...Interest-.in.the-.P.roperty-is .sold· or :transferred ·(or·if. Borrower :is··. •
                                not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written
                               consent, Lender may require immediate payment in full of all sums secured by this Security Instrument.
                                However. this option shall not be exercised by Lender if such exercise is prohibited by Applicable Law.
                                         If Lender exercises this option. Lender shall give Borrower notice of acceleration. The notice shall
                                provide a period of not less than 30 days from the date the notice is given in accordance with Section 15
                                within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay these
                                sums prior to the expiration of this period . Lender may invoice any remedies pemtitted by this Security
                                Instrument without further notice or demand on Borrower.




                  WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.



                  -----1-==!"r-...__ _ _ _ _ _ __                                  (Seal)        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (Seal)
                                                                                -Rorrower                                                                     -Borrower




                  :...:..:-------'---------~·· (Seal) · ' ._..._. ·_··-·-·_
                                                                          - _. . _ · - - - ' - - - - - - - - - - < S e a l )
                                           -Borrower                                                                 -Borrower




                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (Seal)                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (Seal)
                                                                                 -Borrower                                                                    -Borrower




                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (Seal)                                      _ _ _ _ _ _ _ _ _ _ __ _ _ __ _ (Seal)
                                                                                 -Borrower                                                                    -Borrower




                                                                                                                                                {Sign Original Only}




                   G -5N {02071                                                          Page 3 of 3                                                  Form 3200 1/01
                       ®
                   DOS·CN3



                      Case 19-10362-j7                 Doc 13          Filed 03/19/19                  Entered 03/19/19 09:09:58 Page 8 of 32
Case 19-10362-j7   Doc 13   Filed 03/19/19   Entered 03/19/19 09:09:58 Page 9 of 32
Case 19-10362-j7   Doc 13   Filed 03/19/19   Entered 03/19/19 09:09:58 Page 10 of 32
                             •                                                   •
                            PREPAYMENT RIDER TO NOTE
  Loan N o . : -
            -           .                                                                            ,   .   ·~




          The Note dated                  April 07. 2005               between
  Wilmington Finance. a division of AIG Federal Savings Bank
                                                                                                              (Lender) and
  BONN! SCHANDELWEIN
                                                                                                         (Borrower or l)
  is hereby amended as follows:

  I.      Additional Covenants. Notwithstanding anything to the contrary set forth in the Note or Security
  Instrument, Borrower and Lender covenant, and agree, that the provisions of the section of the Note entitled
  "BORROWER'S RIGHT TO PREPAY" or "BORROWER'S PAYMENTS BEFORE THEY ARE DUE" are
  amended to read as follows:

          Subject to the Prepayment Penalty provided below, I have the right to make payments of Principal at any
  time before they are due. A payment of Principal only is known as a "Prepayment." A "Full Prepayment" is the
  prepayment of the entire unpaid Principal due under the Note. A payment of only part of the unpaid Principal is
  known as a "Partial Prepayment." When I make a Prepayment. I will tell the Note Holder in writing that I am
  doing so. I may not designate a payment as a Prepayment if 1 have not made all the monthly payments due under
  the Note.
           If, within the    60      month period beginning with the date I execute the Note (the "Penalty
  Period"), I make a Full Prepayment, or Partial Prepayment in any twelve (12)-month period that exceeds
  10% of the original Principal loan amount, I will pay a Prepayment charge as consideration of the Note
  Holder's acceptance of such Prepayment. The Prepayment charge will equal                 5. 000 % of the then
  Principal balance of the Note. No Prepayment charge will be assessed for any Prepayment occurring after
  the Penalty Period. ·                    ·                    ··             ·      ·           ·

            The Rider will remain in full force and effect unless the Note is transferred by Lender and the Borrower
  is notified in writing by the new Note Holder that such Note Holder, at its sole option, has declared the Rider null
  and void. If the Rider is declared null and void, the original Note terms shall remain in full force ami effect.




                                                             - - - - - - - - - - - - - - - (Seal)
                                                                                        ·Borrower




  --------------=--(Seal)                                                                                             (Seal)
                     -Borrower                                                                                    ·Borrower


  DDS-BAF                                                                                                             (03/03)




Case 19-10362-j7            Doc 13      Filed 03/19/19          Entered 03/19/19 09:09:58 Page 11 of 32
                                                                                  First. American Title Insurance Com
                                                                                     ,.. ,            ~1-\C\ o1.t; _
                                                                 COUNTY OF SANTA FE                                      MORTGAGE
                                                                 STATE OF NEW MEXICO                                     PAGES : 16
                                                                                          ss
                                                                I Hereby Cert!fy That Thls Instrument Was Filed for
                                                                Record On The 12TH Day Of April, A.D., 2005 at 14:37
                                                                And Was Duly Recorded as Instrument ~ 1375148b
                                                                Of The Records Of Santa Fe County



                                                                         ~~C1Jl
                                                                                                  't    ss My Hand And Seal Of Off 1 c(l)
                                                                                                                     Valerie Espinozrrj
    Retum To:                                                   Deputy                _                ~ounty Clerk Santa Fe N~
    Wilm1ngton Finance. a division of AIG FederaT 'S"aV111gs -sari'R                         ··                - - - -          '     '   \ "
    401 Plymouth Road. Suite 400
    Plymouth Meeting, PA 19462

    Prepared By:
    Wilmington Finance Inc . · Region 8
    2920 N Green Valley Pkwy Ste 511. Sunset
    Henderson. NV 89014

    - - - - --             -   - --       --!Space Abuve Thl<l.ine For RecnrdlniC Datal - --      -    -   -   ------

                                                          MORTGAGE
    Loan N




    l)cnNJTIONS
    Words used in mulliple sections of !his document are defined below and other words are defined in
    Sections 3. I I, 13, 18. 20 and 2l. Certain rulc!s regarding the usage of words used in this documem arc
    al~o provtded in Sec1ion 16.

    (A) "Security lnstntment'' means !his documem, which is dated Apri 1 07. 2005
    wgether wilh all Riders to this document.
    (B) " Rorrowcr" is
    BONN! SCHANDELWEIN. A MARRIED WOMAN AS HER SOLE AND SEPARATE
    PROPERTY




     Borrower is lhc mortgagor under this Security Instrument.



     NEW MEXICO· Singte Famtly· Fa""ie Maelf reddia Mac UNIFORM INSTRUMENT                                        Form 3032 1101

     G      co
              · 61NMI (0005t
     ~•oo   t of tb

            VMP 'IAORTGA (;E FORMS · (8001521· 729 I

     D;'lS·NM2




Case 19-10362-j7                   Doc 13              Filed 03/19/19     Entered 03/19/19 09:09:58 Page 12 of 32
(C) "Lender" is
Wilmington Finance. a division of AIG Federal Savings Bank
Lender is a Federal Savings Bank
organized and existing under the laws of United States of America
Lender's address is 401 Plymouth Road, Suite 400
Pl ymouth Meeting. PA 19462
Lender is the mortgagee under thi s Security Instrument.
(D) "Note" means the promissory note signed hy Borrower and dated Apri 1 07. 2005
The:: Note srates that Borrower owes Lender Five Hundred Seventy· Nine Thousand Five Hundred
Twenty & 001100                                                                                        Dollars
(U .S. $579.520 . 00              ) plus inten:sr. Borrower has promised to pay this debt in regular Periodic
Payments and to pay the debt in full not later than              May 01. 2035                  . This Security
Instrument secures a maximum principal amount of up to 150% of the amount of the Note.
(R) "Property" means the property that is described below under the heading "Transfer of Rights in the
Property ."
(F) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late cl1arges
due under the Note, and all sums due under rhis Security Instrument, plus interest.
(G) "Riders" means all Riders to this Security Instrument that are executed by Borrower. The following
Riders are to be executed by Burrower rcheck box as applicable!:

0   Adjustable Rate Rider    0    Condominium Rider                  0    Second Home Rider
0   Balloon Rider            0    Planned Unit Development Rider     0    1·4 Family Rider
[ ] VA Rider                 0    Biweekly Payment Rider             0    Other(s) [specify]


(H) "Applicable Law" means all controlling applicable federal, state and local statutes , regulations,
ordinances and administrative rules and orders (that have the effect of law) as well as all applicable final ,
non-appealable judicial opinions.
(l) "Community Association Dues, Fees, and Assessments" means all dues, fees, as:;essments and other
chargc::s that are imposed on Bo rrower or the Property by a condominium association, homeowners
association or similar organization.
(.J) "Electronic Funds Transfer" means any transfer of funds , other than a transaction originated hy
check, draft. or similar paper instrument, which is initiated through an electronic terminal. telephonic
instrument, computer, or magnetic tape so as to order. instruct, or authorize a financial instituriun to debit
or credit an account. Such term includes, but is nut limired to, point-of-sale transfers, automated tellc::r
machine transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse
transfers.
(K) "Escrow Items" means those items rhat are desctibed in Section 3.
(L) "Miscellaneous Proceeds'' means any compensation, settlement, award of damages, or proceeds paid
hy any third party (other than insurance proceeds paid under the coverages described in Section 5) for : (i)
damage to, or destruction of, the Property; (ii) condemnation or other taking of all or any part of the
Propc::ny; (iii) conveyance in lieu of condemnation; or (iv) misrc::presentations of, or omissions as to. the
value and/or condition of the Property.


G   ®
     ·6tNMl   (0005)                              f'oge 2 of 16                              Form 3032   1/01
ODS·NM2




Case 19-10362-j7            Doc 13       Filed 03/19/19           Entered 03/19/19 09:09:58 Page 13 of 32
                                                                                                                                   (.0
(M) "Mortgage Insurance" means insurance prott:c.:ting Lender against the nonpayment of, or default on,                            t-rj
the Loan.                                                                  .·                  · ... ·.                            0             . .- ..' \
(N) "Periodic Payment" means tht: regularly scheduled amount due for (i) principal and interest under the
Note, plus (ii) any amounts under Section 3 of chis Security Tnstrumem.                                                            0
(0) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 et seq.) and its                               L'
implementing regulation, Regulation X (24 C.F.R. Part 3500), as they might be amended from time to                                 tij
time, or any additional or successor legislation or regulation that governs the same subject tnatter. As used                      ?::J
in this Security lnstmmcnt , "RESPA" refers to all n.:quirements and restrictions that are imposed in regard                       ?::::
to a "tcderally related mortgage Joan" even it' Lhe Loan does not qualify as a "federally related mortgage
loan" under RESPA.                                                                                                                 ?::J
(P) "Successor in Interest of Borrower" means any party that has taken title to the Property , whether or·                         tij
not that party has assumed Borrower's obligations under the Note and/or this Security Instmmenr.                                   0
                                                                                                                                   0
TRANSFER OF RIGHTS IN THE PROPERTY                                                                                                 ?::J
                                                                                                                                   tj
This Security lnstmmem secures to under: (l) the repayment of the Loan, and all renewals,                                          tij
extensions and modifications of the Note; and (ii) the perfonnance of Borrower's covenants and                                     tj
agreements under this Security instrument and l11c Note. For this purpose, Borrower does hcrehy                                    0
mortgage, grant and convey to Lender the following described property located in the                                               ~
                    County                    of                    SANTA FE                                                       -..........
             [Type of Recording Jurisdiction]                                  [Name of Recording Jurisdictionj                     1----L
LOT 8 OF ARROYO EN MEDIO SUBDIVISION. PHASE 3. AS SHOWN ON PLAT FILED                                                               w
IN THE OFFICE OF THE COUNTY CLERK. SANTA FE COUNTY. NEW MEXICO ON                                                                  "-.
MAY 9. 2002. IN PLAT BOOK 501. PAGE 038. AS DOCUMENT NO . 1205. 502.                                                                w
                                                                                                                                    0
                                                                                                                                    0
                                                                                                                                    (J1




Parcel ID Number: -                                                                   which currently has the address of
2708 VtNTOSO                                                                                                            [Street!
SANTA FE                                                                [CityJ , New Mexico         87505         (2.ip Code)
("Property Address"):




                                                                                   Initials:-$-
G   ®
     -6(NMl !OOOSl                                     raue 3   ot 16                                       Form 3032     1/01
DDS·NM2




Case 19-10362-j7             Doc 13             Filed 03/19/19           Entered 03/19/19 09:09:58 Page 14 of 32
      TOGETl-IER WITH all the improvements now or hereafter erected on the property, and all
east::ments , appurtenances, and flxtures now or hereafter a part of the property . All replacements and
addirions shall alsu be c:oven:.d by this Securi ty Instrument. All uf Lhc foregoi ng is referred tu in this
St.:curity Instrument a.~ the "Property ."
      BORROWER COVENANTS that Borrower is lawfully seised of the estate hert::by conveyed and has
the right to mortgage, grant and convey the ProperLy and that the Property is unencumbered. except for
cncumhrances of record. Borrower warrants and will defend generally the title to the Property agaima all
claims and demands, subject ro any encumbrances of record .
      THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-Wlifonn
covcn1J.IllS with l i rpi t~9, vari atiop~ by juris~ljcti.on . to cons\itute a uniform se~uricy i1.1Stru.m enl c;overi~1g real
property.
       UNIFORM COVENANTS . Borrower and Lender covenant and agree as follows:
       1. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges.
Borrower shall pay when due the principal of, and interest on, the debt evidenced by the Note and any
pn::paym~nt charges and late charges due under the Note. Borrower shall also pay funds fur &cruw Items
pursuant to Section 3. Payments due Wlder the Note and this Security Instrument shall be made in U.S.
currency. However, if any check or other instrument received by Lender a.<; payment under the Note or this
Security Instrument is rerurned to Lender unpaid, Lender may require that any or all su bsequent payments
due under the Note and this Security Instrument be made in one or more of the following fo rms, as
selected by Lender: (a) cash; (b) money order; (c) cerrified check, bank check, treasurer's check or
cashier's check, provided any such check is drawn upon an institution whose deposits are insured by a
federal agency, instrumentality. or entity: or (d) Electronic Funds T ransfer .
       Payments are deemed received by Lender when received at the location designated in the Note or at
such other location as may be designated by Lender in accordance with the notice provisions 1n Section 15.
Lender may return any payment or partial payment if the payment or partial payments are insufficient to
bring the Loan current. Lender may accept any payment or parrial payment insufficient to bnng the Loan
current. without waiver of any rights hereunder ur prejudice to its rights to refust:: such payment or partial
payments in the future, but Lender is not obligated to apply such payments at the time such payments are
accepted. Jf each Periodic Payment is applied as of its scheduled due date, then Lender need not pay
interest on unapplied fund~. Lender may hold such unapplied funds until Borrower makes payment lo b ring
tht: T.oan currenl. lf Borrower docs not do so within a reasonable period of time, Lender shall either apply
such runds or return them to Borrower. If ~ut applied earlier, such funds will ~e applied to the outstandjng
 principal balance under the Note immediately prior to foreclosure. No offset or claim which Borrower
might have now o r in the furure against Lender shall relieve Borrower from making payments due under
 the Note and this Security Instrument or performing the covenants and agreements secured by this Security
Tnstrument.




Q     -6(NM) toOOSJ                                       Payc 4 of 16                                    Form 3032      1/01
     ®
OOS·NM2




Case 19-10362-j7              Doc 13         Filed 03/19/19              Entered 03/19/19 09:09:58 Page 15 of 32
                                      l   '     ,· •   •-              .... ·..         J   . /t ......   . ...
                                                                                                           ;      "




       2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all
payments accepted and applied by Lender shall be applied in the following order of priority : (a) interest
due: under the Note; (h) princ.:ipal due under the Note; (c) amounts due under Section 3. Such payments
shall be applied to each Periodic Payment in the order in which it became due. Any remaining amounts
shall be applied first to late charges, second to any orher amounts due under this Security Inscrument, and
then to reduce the principal balance of the Note.
       Tf Lender receives a payment from Borrower for a delinquent Periodic Payment which includc:s a
sufficient amount to pay any late charge due, the payment may he applied to the delinquent payment and
the late charge. Tf more than one Periodic Payment is outstanding, Lender may apply any payment received
from Borrower to the repayment of rhe Periodic Payments it', and to the extent that, each payment can be
paid in full. To the extent chat any excess exists after the payment is applied tO the full payment of one or
more Periodic Payments, such excess may he applied to any late charges due. Voluntary prepayments shall
be:: applied first to any prepayment charges and then as described in the Note.
       Any application of payments, insurance proceeds, or Miscell~meous Proceeds to principal due under
the Note shall not extend or postpone the due date, or change the amount, of the Periodic Payments.
       3. Funds for Escrow Items . Borrower shall pay to Lender on the day Periodic Payrne::nts are due
under the Note, until the Note is paid in full , a sum (the "Funds") to provide for payment of amounts due
for: (a) taxes and assessmems and other items which can attain priority over this Security Instrument as a
lien or encumbrance on the Property; (b) leasehold payments or ground rents on the Property, if any; (c)
rremiums for any and all insurance requi_red by Lender under Section 5; and (d) Mortgage Insurance
premiums, if any, or any sums payable by Borrower to Lender in lieu of the payment of Mortgage
Insurance premiums in accordance with the provisions of Section 10. These items are called "Escrow
Tterns." At origination or at any time during the term of the Loan, Lender may require that Community
Ass0ciation Dues, Fees, and Assessments, if any, be escrowed by Borrower, and such dues, fees and
assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender all notices of amounts ro
be paid under this Section. Borrower shall pay Lender the Funds for Escrow Items unless Lender waives
Borrower's obligation to pay the Funds for any or all Escrow Items. Lender may waive Borrower' s
obligation (() pay to Lender Funds for any or all Escrow ltcms at any time. Any such waiver may only be
in writing. In the event of such waiver, Borrower shall pay directly, when and where payable, the amounts
dtte for any Escrow Items lor which payment of Funds has been waived by Lender and, if Leuder requires,
shall furnish to Lt:nder receipts evidencing such payment within such time period as Lender may require.
Borrower's obligation to make ~uch payments and to provide receipts shall for all purposes be deemed to
be a covenant and agreement contained in this Security Instrument, as the phrase "covenant and agreement"
 is \tsed in Section 9. If Borrower is obligated to pay Escrow Items directly, pursuant to a waiver, and
Borrower fails ro pay the amount due for an Escrow Item, Lender may exercise its rights under Section 9
and ray such amount and Borrower shall then be obligated under Section 9 to repay to Lender any such
amount. Lender may revoke the waiver ao; to any or all Escrow Items at any time by a norice given in
accordance with Section 15 and , upon such revocation, Borrower shall pay to Lende::r all Funds, and in
such amounts, that arc then required under this Section 3.



0    -61NMI tooosl                                          Pages or It\
                                                                                        Initials'~                    Form 3032   1/01
    ®
DDS-NM2




Case 19-10362-j7           Doc 13             Filed 03/19/19                      Entered 03/19/19 09:09:58 Page 16 of 32
                                        .·.   ,"   ...                        .-.,   .   .


       Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply
rhc Funds at the time specified under RESPA, and (b) not to exceed the maximum amount a lender can
require under RESPA . Lender shall estimate the amount of Funds due on the basis of current data and
reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with Applicable
Law.
       The Funds shall he held in an institution whose deposits are insured by a federal agency,
instrumentality, or entity (including Lender, if Lender is an institution whose deposits are so insured) or in
any Pederal Home Loan Bank. Lender shall apply the Funds to pay the Escrow Jtems no later than the time
specified under RESPA. Lender shall not charge Borrower for holding and applying the Funds, annually
analyzing the escrow account, or verifying the Escrow Hems, unless Lender pays Borrower interest on the
Punds and Applicable Law permits Lender to make such a charge. Unless an agreement is made in writing
or Applicable Law requires interest to be paid on the Funds, Lender shall not be required to pay Borrower
any interest or em·nings on the Funds . Borrower and Lender can agree in writing , however, that interest
shall be paid on the Fw1ds. Lender shall give to Borrower, without charge, an annual accounting of the
Funds as required by RESPA.
       If there is a surplus of Funds held in escrow, as defined tmder RESPA, Lender shall acc.:uunt to
Burrower tor the excess funds in accordance with RESPA. If there is a shortage of Funds held in <;.o;crow,
as defined under RESPA , Lender shall notify Borrower a<; required by RESPA, and Burrower shall pay to
Lender the amount necessary to make up the shortage in acwrdance with RESPA, but in no more than 12
momhly payments. If there is a deficiency of Funds held in escrow. as defined under RESPA, Lender shall
notify Borrower as required by RESPA , and Borrower shall pay to Lender the amount necessary to make
up the deficiency in accordance with RESPA , but in no more than 12 monthly payments.
       Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund
to Borrower any Funds held by Lender.
       4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, tines, and impositions
attributable to the Property which can aHain priority over this Security Instrument, leasehold payments or
ground rents on the Property, if any, and Community Association Dues, Fec:s , and Assessmc:nts , if any. To
the extent that these items are Escrow Hems. Burrower shall pay them in the manner provided in Section 3 .
       Ronower shall promptly discharge any lien which has priority over this Security Instrument unless
Bon-ower: (a) agrees in writing to the payment of the obligation secured by the lien in a mannc:r acceptable
ro Lender, but only so long as Borrower is performing such agreement; (b) contests the lien in good faith
by , or defends against enforcement of the lien in, legal proceedings which in Lender's opinion operate to
prevent the enforcement of the lien while those procec:dings an:: pending, but only until such proceedings
are conducted; or (c) secures from the holder of the lien an agreement satisfactory tO Lender subordinating
the: lien to this Security Instrument. If Lender ddcrrnint:s that any part of the Propc:rty is subject to a lien
which can attain priority over this Security Instrument, Lender may give Borrower a notice idc:ntifying the
 lien. Within 10 days of the date on which that notice is given, Burrower shall satisfy the lien or take one or
more of the actions set forth above in this Section 4 .
       Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or
 reporting service used by Lender in connection with this Loan .




~-61NM)       10005)                                     Page 6 of 16                         Form 3032    1/01
o o :;.NM2




Case 19-10362-j7            Doc 13       Filed 03/19/19                 Entered 03/19/19 09:09:58 Page 17 of 32
      5. Property Insurance. Borrower shall keep the improveme::nts now existing or hereafter erected on
the Propt:rty insured against Joss by fire, hazards included within the tenn "extended <.:overage," and any
other hazards including, hut not limited to. earthquakes and floods, for which Lender requires insurance.
This insurance shall be maintained in the mnounts (including deductible levels) and for the periods that
Lender requires. What Lender requires pursuant to the preceding sentences can change during the term of
the Loan . The insurance carrier providing tile insurance shall be chosen by Borrower subject to Lender's
right to disapprove Borrower's choice, which right shall not be exercised unreasonably. Lender may
require Borrower to pay, in connection with this Loan, either: (a) a one-time charge for flood zone
determination. certification and tracking services; or (h) a one-time charge for tlood zone determination
and certification services and ~;uhsequent charges each time rcmappings or similar changes occur which
reasonably might affect such determination or certilieation. Borrower shall also be responsible for the
payment of any fees imposed by the Federal Emergency Management Agency in connection with the
review of any flood zone determination resulting from an objection by Borrower.
      If Bort·ower fails to maintain any of the coverages described above, Lender may obtain insurance
coverage, at Lender's option and Borrower's expense. Lender is under no obligation to purchase any
particular type or amount of coverage. Therefore, such coverage shall cover Lender, but 11Ught or might
not protect Borrower, Borrower's e::quity in the Properly, or the contents of the Property , against any risk,
hazard or liability and might provide greater or lesser coverage than was previously in effect. Borrower
acknowledges that the cost of rhe insurance cuverage so obtained might signifiomtly exceed the cost of
insurance that Borrower could have obtained. Any amounts disbursed by Lender under this Section 5 shall
become additional debt of Borrower secured by this Security Instrument. These amounts shall bear interest
at the Note rate from the date of disbursement and shall be payable, with such interest, upon notice from
Lender to Borrower requesting payment.
      All insurance policies required by Lender and renewals of such polkies shall be subject to Lender's
right to disapprove such policies. shall include a standard mortgage clause, and shall name Lender as
mortgagee and/or as an additional loss payee. Lender shall have the right to hold the policies and renewal
certificates. If Lender requires, Borrower shall promptly give to Lemler all receipts of paid premiums and
renewal notices. If Borrower obtains any form of insurance coverage, not otherwise required by Lender,
for damage to , or destruction of. the Property, such policy shall include a standard mortgage clause and
shall name Lender as mortgagee and/or as an additional loss payee.
      In the event of loss. Borrower shall give prompt notice to the insurance carrier and Lender. Lender
may make proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree
in writing, <my insurance proceeds, whether or not the underlying insurance was required by Lender, shall
be applied to restoration or repair of the Property , if the restoration or repair is economically fea~ible and
Lender's security is not lessened . During such repair and restoration period, Lender shaH have the right to
hold such insurance proceeds until Lemler has had an opportunity to inspect such Property to ensure the
work has been completed to Lender's satisfaction, provided that such inspection shall be undertaken
promptly. Lender may disburse proceeds for the repairs and restoration in a single payment or in a series
of progress payments as the work is completed. Unless an agreement is made in writing or Applicable Law
requires interest lo be paid on such insurance proceeds, Lender shall not be required to pay Borrower any
interest or earnings on such proceeds. Fees for public adjusters, or other third parties, retained hy
Borrower shall not be paid out of the insurance proceeds and shall he the sole obligation of Borrower. If
the restoration or repair is not economically feasib le or Lender's security would be lt:ssened, the insurance

                                                                         Initials:~
0   ®-6(NMl <ooosJ                                 Paoa 7 ol 16                              Form 3032    1/01
DDS-NM2




Case 19-10362-j7           Doc 13       Filed 03/19/19            Entered 03/19/19 09:09:58 Page 18 of 32
proceeds shall be applied to the sums secured by tl1is Security Instrument, whether or not then due, with
the excess, if any, paid to Borrower. Such insurance proceeds shall be applied in the onler provided fo r in
Section 2.
      If Borrower abandons the Propeny, tender may fi le, negotiate and settle any available insurance
claim and related matters. If Bonower does not respond within 30 days to a notice from Lender thar the
insumnce carrier has offered to settle a claim, then Lender may negotiate and settle rhe claim . The 30-day
period will begin when the notice is given. In either event, or if Lender acquires the Property under
Section 22 or otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to any insurance
proceeds in an amount not to exceed the amounts unpaid under the Note or this Security lnstrument, and
(b) any other of Borrower's rights (other than the right to any refund of une:trned premiums paid hy
Borrower) under all insurance policies covering the Property, insofar as such rights are applicable to the
coverage of the Property . Lender may usc:: the insurance proceeds either to repair or restore the Property or
tn pay amowns unpaid under the Note or this Security Tnstrumem, whether or not then due.
      6 . Occupancy. Borrower shall occupy, establish , and use the Property as Bonowcr's principal
residence within 60 days after the execution of this Security Instrument and shall continue ro occupy the
Property as Borrower's principal residenl:e for at least one year after the date of occupancy , unless Lender
otherwise agrees in writing, which consent shall not be unreasonably withheld , or unless extenuating
circumstances exist which are beyond Borrower's control.
      7. Preservation , Mainten ance and Prot ection of the Property; Inspections. Borrower shall not
destroy, damage or impair the Property, allow the l>roperty to deteriorate or conunit waste on the::
Property. Whether or not Borrower is residing in the Property, Borrower shall maintain the Property in
nrder to prevent the Property from deteriorating or decreasing in value due to its condition. Unless it is
determined pursuant to Sectinn 5 that repair or restoration is not economically feasible, Borrower shall
promptly repair the Property if dru:nagcd to avoid further deterioration or damage. lf insurance or
condemnation proceeds are paid in connection with damage to, or the taking of. the Property , Borrower
shall he responsible for repairing or restoring the Property only if Lender has released proceeds for such
purposes. Lender may disburse proceeds for the repairs and resLOration in a single payment or in a series of
progress payments as the work is completed . If the insurance or condemnation proceeds are not sufficient
 to repair or restore the Property , Borrower is not relieved of Borrower's obligation for the complctinn of
such repair or restoration.
       Lender or its agcm may make reasonable entries upon and inspections of the Property. If it has
 reasonable cause, Lender may inspect the interior of the improvements on the Property . Lender shall give
Borrower notice at the time of or prior to such an interior inspection specifying such reasonable cause.
       8 . Bor rower 's Loan Application. Bonower shall be in default if, during the Loan application
 process, Borrower or any pen:ons or entities acung at the direction of Borrower or with Borrower's
 knowledge or consenc gave materially false , misleading, or inac<.:uratc information or statements to Lender
 (or failed to provide Lendec with material information) in connection with the Loan . Material
 representations include, but are not limited to, representations concerning Borrower's occupancy of the
 Property as Borrower's principal residence.
       9 . Protection of Lender 's Interest in the Property and Rights Under this Security Instrument. If
 (a) Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b) there
 is a legal proceeding that might significantly affect Lender's interest in the Prnperty and/or rights under
 this Security Instrument (such as a proceeding in bankruptcy, probate, for condemnation or forfeit ure, for

                                                                        Initials:~
0    -GINMI 100051                                Pago R nf 16                               Form 3032   1/01
    ®
ODS·NM2




Case 19-10362-j7           Doc 13       Filed 03/19/19           Entered 03/19/19 09:09:58 Page 19 of 32
enforcement of a lien which may attain pnonty over this Securily Instrument or to enforce laws or
regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for whatever is
reasonable or appropriate to protect Lender's interest in tl1e Property and rights under this Securiry
lnstrumetH, including protecting and/or assessing the value of the Property, and securing and/or repairing
the Property . Lender's actions can include, hut are not limited to: (a) paying any sums secured hy a lien
which has priority over this Security Jnsttument; (b) appearing in wurt; and (c) paying reasonablt:
auorneys' fees ttl protect its interest in the Property and/or rights under this Security Instrument , including
its secured position in a bankruptcy proceeding. Securing the Property includes, hut is not limited to,
entering the Property to make repairs, change locks, replace or board up doors and windows, drain water
from pipe$, eliminate building or other code violations or dangerous conditions, and have utilities turned
on nr off. Although Lender may lake action under this Section 9, Lender does not have to do so and is nor
under any duty or obligation to do so . It is agreed that Lender incurs no liability for not taking any or all
actions authorized under this Section 9.
      Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower
secured hy this Security Instrument. These amounts shall bear interest at the Note rate from the date of
disbursement and shall he payable, with such interest , upon notice from Lender to Borrower requesting
payment.
      Tf this Security Instrument is on a leasehold , Borrower shall c.omply with all the provisions of the
lease. If Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge unless
Lender agrees to the merger in writing.
      10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan ,
Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason,
the Mortgage Insurance coverage required by Lender ceases to he available from the mortgage insurer that
previously provided such insurance and Borrower was required to make separately designated payments
toward the premiums for Mortgage Tnsurancc, Borrower shall pay the premiums required to obtain
coverage substantially equivalent lo the Mortgage Insurance previously in effect, at a cost substantially
equivaknt to the cost to Borrower of the Mortgage Insurance previously in effect, from an alternate
mortgage insurer selected by Lender. lf substantially equivalent Mortgage Insurance coverage is not
available, Borrower shall continue to pay to Lender the amount of the separately designated payments that
were due when the insurance coverage ceased to be in effect . Lender will accept, use and retain these
payments as a non-refundable loss reserve in lieu of Mortgage Insurance. Such loss reserve shall be
non-refundable, notwithstanding the fact that the Loan is ultimately paid in full , and Lender shall not be
required to pay Borrower any interest or earnings on such loss reserve. Lender can no longer require loss
reserve payments if Mortgage Insurance coverage (in the amount and for the period that Lender requires)
provided hy an insurer selected by Lender again becomes available, is obtained, and Lender requires
separately designated payments toward the premiums for Mortgage Insurance. If Lender required Mortgage
Tnsuranee as a condition of making the T.oa.n and Borrower was required to make separately designated
payments toward the premiums for Mortgage Insurance. Borrower shall pay the premiums required to
maintain Mortgage Insurance in effect, or to provide a non-refundable loss reserve, until Lender's
requirement for Mortgage Insurance ends in accordance with any written agreement between Borrower and
Lender providing for such termination or until termination is required by Applicable Law. Nothing in this
Section 10 affects Borrower's obligation to pay interest at the rate provided in the Note.
      Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses it
may incur if Borrower does nor repay the Loan as agreed. Borrower is not a party to the Mortgage
Insurance.
      Mortgage insurers evaluate their total risk on all such insurance in force from time to time, and may
enter into agreements with other patties that share or modify their risk, or reduce losses . These agreements
arc on terms and conditions that are satisfactory to the mortgage ins11rer and the other party (or parties) to


G   ®
     -6(NM) 100051
DOS·NM2
                                                   Page 9 of 16


                                                                         "'''".               Form 3032    1/01




  Case 19-10362-j7           Doc 13       Filed 03/19/19          Entered 03/19/19 09:09:58 Page 20 of 32
these agreements . T hese agreements may require the mortgage insurer to make payments using any source
of funds that the mortgage insurer may have available (which may include funds obtained from Mortgage
Insurance premiums).
      As a result of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer,
any other entity , or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that
derive from (or might be characterized as) a portion of Borrower's payments for Mortgage Insurance. in
exchange for sharing or modifying the mortgage insurer 's risk, or reducing losses. If such agreement
provides that an affiliate of Lender takes a share of the insurer' s risk in exchange for a share of the
premiums paid to the insurer, the arrangement is often termed ".captive reinsurance . " Further:
      (a) Any such agreements will not affect the amounts that Borrower has agreed to pay for
Mm·tgage losurance, or any other terms of the Loan. Such agreements will not increase the amount
Borrower will owe for Mortgage Insurance, a nd they will not entitle Bor•·ower to any refund.
      (h) Any such agreements will not affect the rights Borrower has • if any - with respect to the
Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law. These rights
may include the right to receive certain disclosures, to request and obtain cancellation of the
Mortgage Insurance, to have the Mortgage Insurance tenninatcd automatically, and/or to receive a
refund of any Mortgage Insurance premiums that were unearned at the time of such cancellatiol) or
tennination.
      11. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds arc herehy
assigned to and shall be paid to Lender.
      l f the Property is damaged, such Miscellaneous Proceeds shall be applied to n:storation or repair of
the Property, if the restoration or repair is economically feasible and Lender's security is not lessened.
During such repair and restorat.ion period, Lender shall have the right to hold such Miscellaneous Proceeds
until Lender has had an opportunity to inspect such Property to ensure the work has been completed to
Lender's satisfaction. provided that such inspection shall be undertaken promptly . Lender may pay for the
repairs and restoration in a single disbursement or in a series of progress payments as the work is
complt:ted. Unless an agreement is made in writing or Applicable Law requires interest to be paid on such
Miscellaneous Proceeds, Lender shall not be required to pay Bonower any interest or earnings on such
Mi:;cellancous Proc~eds. If the restoration or repair is noL economically feasible or Lender's liecurity would
he lessened. the Miscellam:ous Proceeds shall be applied to thc sums secured by this Security Instrument,
whether or not then due, with the excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall be
applied in the order provided for in Section 2.
      In the event of a total taking, destruction, or loss in value of the Property . the Miscellaneous
Proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
the excess, if any, paid to Borrower.
      In the event of a part.ial taking, desuuction, or loss in value of the Propeny in which the fair market
value of the Property immediately hefore the partial taking, destruction, or loss in value is equal to or
greater than the amount of the sums secured by this Security Instrument immediately before the partial
taking, destruction, or loss in value, unless Borrower and Lender otherwise agree in writing, the sums
secured by this Security Instrument shall be reduced by the an1ount of the Miscellaneous Proceeds
multiplied by the following fraction: (a) the total amount of the sums secured immediately before rhe
partial taking, destruction. or loss in valm: divided by {b) the fair market value of the Property
immediately before the partial taking, destruction, or loss in value. Any balance shall be paid to Borrower.
      Tn the event of a partial laking, destruction, or loss in value of the Property in which the fair market
 value of the Property immediately before the partial taking, destruction, or loss in value is less than the
amount of the sums secured immediately before the partial taking, destruction, or loss in value, unless
Borrower and Lender otherwise agree in writing, the Miscellaneous P roceeds shall be applied to the sums
secured by this Security Instrument whether or not the sums are then due.

                                                                        lnitia1s:- W -
. . -61NMl tooosl                                 Page 10 of 16                              Form 3032   1/01
    ®
oos.NM2




 Case 19-10362-j7            Doc 13      Filed 03/19/19           Entered 03/19/19 09:09:58 Page 21 of 32
           U the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that th~
  Opposing Party (as defin~<.l in the next sentence) offers to make an award to settle a claim for damages ,
  Borrower fails to respond to Lender within 30 days after the dare the notice is given, Lender is authorized
  to collect and apply the Miscellaneous Proceeds either to restoration or repair of the Property or co the
  sums secured by this Security Instrumenr, whether or not then due. "Opposing Party" means the third party
  that owes Borrower Miscellaneous Proceeds or the party against whom Borrower has a right of action in
  regard to Mit;cellaneous Proceeds.
           Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in
  Lender's judgment, could result in forfeiture of the Property or other material impairment of Lender's
  interest in the Property or rights under this Security Instrument. Borrower can cure such a default and, if
  acceleration has occurred, reinstate as provided in Section 19, by causing the action or proceeding to be
· dismissed with a ruling that, in Lender's judgment, precludes forfeiture of the Property or other material
  impairment of Lender' s interest in the Property or rights under this Security Instrument. The proceeds of
  any award or claim for damages that are attributable to the impairment of Lender's inren:st in the Property
  are hereby assigned and shall be paid ro Lender.
           All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be
  ;tpplied in the order provided for in Section 2.
           12. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for
  payment or modification of amortization of the sums secured by this Security Instrument granted by Lender
  ro Borrower or any Su<.;ecssor in Tnrerest of Borrower shall not operate to release the liability of Borrower
  or any Successors in Interest of Borrower. Lender shall not be required to commence proceedings against
  any Successor in Interest of Borrower or to refuse to extend time for payment or otherwise modify
  amorti7.ation of the sums secured by this Security Instrument by reason of any demand made by the original
  Borrower or any Successors in Interest of Borrower. Any forbearance by Lender in exercising any right or
  remedy including, without limitation, Lender's acceptance of payments from third persons, entities or
  Successors in Interest of Borrower or in amounts less than the amount then due, shall not be a waiver of or
  prt:clude the exercise of any right or remedy.
           13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants
  and agrees that Borrower' s obligations and liability shall he joint and several. However, any Borrower who
  en-signs this Security Instrument but docs not execut~: the Note (a "co-signer"): (a) is co-signing this
  Security Instrument only Lo mortgage, grant and convey the co-sigm:x·'s interest in the Property under Lhe
  tem1s of this Security Instrument; (b) is not personally obligated to pay the sums secured by this Security
  lnsrnm1ent; and (c) agrees that Lender and any other Borrower can agree to ext<:nd, modify. forbear or
  make <my accommodations with regard to the terms of this Security Instrument or the Note without the
  co-signer's consent.
           Subject to the provisions of Section 18, any Suc(;essor in Tnteresr of Borrower who assumes
  Borrower's obligations under this Security Instrument in writing, and is approved by Lender, shall obtain
  all of Borrower's rights and benefits under this Security Instrument. Borrower shall not be released from
  Borrower's obligations and liability under this Security Instrument unless Lender agrees to such release in
  writing. The covenants and agreements of this Security Instrument shall bind (except as provided in
  Section 20) and benefit the successors and assigns of Lender.
           14. Loan Charges. Lendc::r may charg~ Borrower fees for services performed in connection with
  Borrower's default, for the purpose of protecting Lender's interest in the Property and rights under rhis
  Security Instrument, including, but not limited ro, attorneys' fees , property inspection and valuation fees.
  ln regard to any other fees, the absence of express authority in this Security Instrument to charge a specific
  fee to Borrower shall not be construed as a prohibition on the charging of such fee. Lender may not charge
   fc:c:s that are expressly prohibited by this Security Instrument or by Applicable Law.



 - - -6(NMl t0005l                                  Payo 11 of 16                              Form 3032    1/01
     ®
 DDS·NM 2




   Case 19-10362-j7           Doc 13       Filed 03/19/19           Entered 03/19/19 09:09:58 Page 22 of 32
      If the Loan is suhject to a Jaw which sets maximum loan charges, and that Jaw is finally interpreted so
that the interest or other loan charges collected or to be collected in connection with the Loan exceed the
permitted limirs, then: (a) any such Joan charge shall he reduced by rhe amount necessary to reduce the
charge to the pem1itted limit; <md {b) any sums already collected from Borrower which exceeded permitted
limits will be refunded ro Borrower. Lender may choose ro make this refund by reducing the principal
owed under rhc Note or by making a direct payment co Borrower. If a refund reduces principal, the
reduction will he treated as a partial prepayment without any prepayment charge (whether or not a
prepayment charge is provided for under the Note). Borrower's acceptance of any such refund made by
direct payment to Borrower will constitute a waiver of any right of action Borrower might have arising out
of such overcharge.
      15. Notices. All notices given by Borrower or Lender in connection with this Security Tnstrumcnl
must be in writing. Any notice to Borrower in wnne.ction with this Security Instrument shall he deemed to
have been given to Borrower when mailed hy first class mail or when actually delivered to Borrower's
notice address if sent by other means. Notice to any one Borrower shall constitute notice to all Borrowers
unless Applicable Law expressly requi(es otherwise. The notice address shall be the Property Address
unless Borrower has designated a substitute notice address by notice to Lender. Borrower shall promptly
notify Lender of Borrower's change of address. U Lender specifies a procedure for reporting Borrower's
change of address, then Borrower shall only report a change of address through that specified procedure.
There may be only one designated notice address under this Security Instrument at any one time. Any
notice to Lender shall be given by delivering it or by mailing it by first class mail to Lender's address
stated herein unless Lender has designated another address by notice to Borrower. Any notk.c in
connection with this Securi ty Instrument shall not be deemed to have been given to Lender until actually
received by Lender. Tf any notice required by this Security Instrument is also required under Applicable
Law. the Applicable Law requirement will satisfy the corresponding requirement under this Security
Instrument.
      l 6. Governing Law; Severability; Rules of Construction. This St:curity Instrument shall be
govemed by federal law and t.h e law of the jurisdiction in which the Property is located. All rights and
obligations contained in this Security Instrument are subject to any requirements and limitations of
Applicable Law. Applicable Law might explicitly or implicitly allow the parties to agree by contract or it
might be silent, but such silence shall not be construed as a prohibition against agreement by contract. In
the event that any provision or clause of this Security Instrument or the Note conflicts with Applicable
Law. such contlict shall not affect other provisions of this Security Instrument or the Note which can be
given effect without the conflicting provision.
      As used in this Security Instrument: (a) words of the masculine gender shall mean and include
wrresponding neuter words or words of the feminine gender; (b) words in the singular sbal\ mean ~md
include the plural and vice versa; and (c) the word "may" gives sole discretion without any obligation to
 take any action.
       17. Borrower's Copy. Borrower shall be given one copy of the N01e and of this Security Instrument.
      18. Transfer of the Property or a Bcne.ticial Interest in Borrower. As used in this Sec1ion 18,
 "lmeres! in the Property" means any legal or beneficial inte::rest in the Property, including, but not limited
10. those beneficial interests tJansft:rred in a bond for deed , contract for deed, installment sales contract or
escrow agreement, the intent of which is the transfer of tille by Borrower at a future date to a purchasl!r.
      If all or any part of the Property or any Interest in the Properly is sold or transferred (or if Borrower
is not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
 written consent, Lender may require imrnedime payment in full of all sums secured by this Security
Tnstmmcnt. However, this option shall not be exercised by Lender if such exercise is prohibited by
 Applicable Law .



Q    -6INMJ tooo~l                                 PAge 12 of 16
                                                                          Initials:~           Form 3032    1/01
   ®
ODSNM2




Case 19-10362-j7           Doc 13        Filed 03/19/19            Entered 03/19/19 09:09:58 Page 23 of 32
      Tf Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is given in accordance: with Section 15
within which Borrower must pay all sums secured by this Security Instrumenr. lf Borrower fails to pay
these sums prior to the expiration of this period, Lender may invoke any remedies permitted by this
Securiry Instrument without funher notice or demand on Borrower.
      19. Borrower's Right to Reinstate After Acceleration. Tf Borrower meets cerrain conditions,
Borrower shall have the right Lo have enforcement of this Security Instrument discontinued at any time
prior to rhe earliest of: (a) five days before sale of the Property pursuant to any power of sale contained in
thi.s Security Instrument; (b) such other period as Applicable Law might specify for the termination of
Borrower's right to rei11Statc; or (c) entry of a judgment enforcing this Security Instrument. Those
conditions are that Borrower: (a) pays Lender all sums which then would be due under this Security
Instrument and the Note as if no a~;celeration had occurred; (b) cures any default of any other covenants or
agreements; (c) pays all expenses incurred in enforcing this Security Instrument, including, but not limited
to. reasonable attorneys' fees, property inspection and valuation fees, and other fees incurred for the
purpose of protecting Lender's interest in the Properly and rights under this Security Instrument; and (d)
takes such action as Lender may reasonably require: to assure that Lender's interest 1n the Property and
rights under this Security Instrument, and Borrower's obligation to pay tbe sums secured by this Security
Instrument, shall continue unchanged. Lender may require that Borrower pay such reinstatement sums and
expenses in one or more of the following fom1s, as selected hy Lender: (a) cash; (h) money order: (c)
certified check, bank check, treasurer's check or cashier's check, provided any such check is drawn upon
an institution whose deposits arc insured by a federal agem:y, instrumentality or entity: or (d) Electronic
Funds Transfer. Upon reinstatement by Borrower, this Security Instrument and obligations secured hereby
shall rermun fully effective as if no acceleration had occurred. However, chis right to reinstate shall not
apply in the case of acceleration under Section 18.
       20. Sale of Note; Change of Loan Serviccr; Notice of Grievance. The Note or a partial interest in
the Note (together wirh this Security Instrument) can be sold one or more times without prior notice to
Borrower. A sale might result in a change in the entity (known as the "Loan Servker") that collects
Periodic Payments due under the Note and this Security Instrument and performs other mortgage Joan
servicing obligations under the Note, this Security Instrument, and Applicable Law. There: also might be
one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of the Loan
Scrvicer, Borrower will be given written notice of the change which will state the name and address of the
new Loan Servicer. rhe address to which payments should be made and any other infonnation RESPA
requires in connection with a notice of transfer of servicing. If the Note is sold ami thereafter the Loan is
.serviced by a Loan Servicer ocher than the purchaser of the Note, the mortgage loan servicing obligations
to Borrower will remain with the Loan Servicer or be transferred to a successor l.,oan Sc:rvicer and are nut
assumed hy the Note purchaser unless otherwise provided by the Note purchaser.
       Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an
individual litigant or the member of a class) that arises from the other party's actions pursuant to this
Security Instrument or that alleges that the other party has breached any provision of, or any duty owed by
 reason of, this Security Instrument, until such Borrower or Lender has notified the other party (with such
 notice given in compliance with the requirements of Section 15) of such alleged breach and afforded the
other party hereto a reasonable period after the giving of such notice to take corrective action. If
Applicable Law provides a time period which must elapse before certain action can be taken, that time
period will be deemed to he reasonable for purposes of this paragraph. Tbe notice of acceleration and
oppurlunity to wre given to Borrower pursuant to Section 22 and the notice of acceleration given ro




•     ·61NMI rooost                                                                          Form 3032 1/01
     ®
OD:i·NM 2




Case 19-10362-j7          Doc 13        Filed 03/19/19        Entered 03/19/19 09:09:58 Page 24 of 32
                                                                                                                (.0
                                                                                                                t"Ij
Borrower pursuant to Section 18 shall he deemed to satisfy the notice and opportunity to take corrective
action provisions of this Section 20.                                                                           (1
      21. Hazardous Substances. As used in this Section 21: (a) "Hazardous Substances" are those
substances defined as toxic or hazardous substances, pollutants, or wastes by Envirom11ental Law and the        C'2
following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides         ~
and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials;    trj
(b) "Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that      ::::0
relate to health, safety or environmental prote<.:tion ; (c) "Environmental Cleanup" includes any response      A
action. remedial action, or removal action, as defined in Environmental Law; and (d) an "Environmental
Co.ndition" means a condition that can cause. contribute to, or otherwise trigger an Environmental
Cleanup.
       Borrower shall not cause or permit the presence, use. disposal , storage, or release of any Hazardous
Substances, or threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do,
nor allow anyone else to do, anything affecting the Property (a) that is in violation of any Environmental
Law, (b) which creates an Environmental Condition, or (c) which, due to the presence, use, or release of a
Hazardous Substance, creates a condition that adversely affects the value of the Property. The pret:eding
two senten<.:cs shall not apply to the presence, use, or storage on the Property of small quantities of
Hazardous Substances that are genera II y recognized to he appropriate to normal residential uses and to
maintenance of the Property (including, but not limited to, hazardous substances in consumer products).
       Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit
or other action by any governmental or regulatory agency or private party involving the Property and any
Hazardous Substance or Environmental Law of which Borrower has acmal knowledge, (b) any
Environmental Condition, including but not limited to, any spilling, leaking, discharge, re1ea~e or threat of
relca<>e of any Hazardous Substance, and (c) any condition caused by the presence, use or release of a
Hazardous Substance which adversely affects the value of the Property. If Borrower learns, or is notified
by any governmental or regulatory authority, or any private party, that any removal or other remediation
of any Hazardous Substance: affecting the Property is necessary, Bon·ower shall promptly take all necessary
remedial actions in accordance: with Environmental Law. Nothing herein shall create any obligation on
Lender for an Environmental Cleanup.
       NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
       22. Acceleration; Remedies. L ender shall give notice to Borrower prior to acceleration following
 Ronower's breach of any covenant or agreement in this Security Instn1ment (but not prior to
 acceleration under Section 18 unless Applicable Law provides otherwise). The notice shall specify: (a)
 the default; (b) the action required to cure the default; (c) a date, not less than 30 days from the date
 the notice is given to Borrower, by which the default mul>t be cured; and (d) that failure to cure the
 default on or before the date specified in the notice may result in acceleration of the sums secured by
 this Security Instrument, foreclosure by judicial proceeding and sale of the Property. The notice
shall further inform Rol'rowcr of the l'igl•t to reinstate after acceleration and the right to assert iu U1e
 foreclosure proceeding the non-existence of a default or any other defense of Borrower to
 acceleration and foreclosure. If the default is not cured on or before the date specified in the notice,
 I ,ender at its option may require immediate payment in full of all sums secured by this Security
 Instrument without further demand and may for·eclose this Security Instrument by judicial
 proceeding. Lender shall be entitled to collect all expenses incurred in pursuing the r emedies

~-6(NMI
.._,
   ®        (000&1
                                                 P•ge14of16
                                                                       lniriols:
                                                                                   ~~
                                                                                   f)       Form 3032   1101

ODS-NM2




Case 19-10362-j7          Doc 13       Filed 03/19/19         Entered 03/19/19 09:09:58 Page 25 of 32
~   •   .. '   •• • • •   •   -   ..   . ....   •   • •••   4   •   ....   ....   • .•   ,   ·4"   ~   ..   l.o:" ...            ;..,   ....


                                                                    provided in this Section 22, including, but not limited to, reasonable attorneys' f~ and costs of title
                                                                    evidence.
                                                                          23. Release. Upon payment of all suml) secured by this Security Insrrument, Lender shall release this
                                                                    Sccu(ity Instrument . Borrower shall pay any recordation costs. Lender may charge Borrower a fee for
                                                                    releasing this Security Instrument, but only if the fee is paid to a third party for services rendered and t.he
                                                                    charging of the fee is permitted under Applicable l-aw.
                                                                         24. Redemption Period. If this Security Instrument is foreclosed, the redemption period after
                                                                    judicial sale shall be one month .

                                                                         BY SIGNING BELOW. Borrower accepts and agrees to the cem1s and covemmts contained in this
                                                                    Security Instrument and in any Rider executed by Borrower and recorded with it.

                                                                    Witnesses:


                                                                                                                                                        ------1'-----A-+-------                    (Seal)
                                                                                                                                                                                              -Borrower




                                                                                                                                                        - - - - - - - - - - - - - - - (Seal)
                                                                                                                                                                                              -Borrower




                                                                           - - - - - - - - - - - - (Seal)                                               - - - - - - - - - - - - - - (Seal)
                                                                                                                                         -Borrower                                            -Borrowc.:r




                                                                                   - - - - - - - - - - - - - - - (Seal)                                 - - - - - - - - - - - - - - - (Seal)
                                                                                                                                         -Borrower                                            -Borrower




                                                                    - - - - - - - - - - - - - (Seal)                                                    - - - - - - - - - - - - - - (Seal)
                                                                                                                                         -Borrower                                            -Borrower




                                                                    G-61NM) (000 5)                                                              Page 1b of 16                         Form 3032    1/01
                                                                                     ®
                                                                    DDS-NM2




                                                                    Case 19-10362-j7                                    Doc 13   Filed 03/19/19                  Entered 03/19/19 09:09:58 Page 26 of 32
STATE OFNEWMEXICO,                                ~~                                   Cow1tyss:

      This instrum:nt was acknowledged before me on ft(Jri I ~          zoos-
hy     ~, 1 Sdla.wie Iwe {"'




                          3/zq(o
                               OrFICIAL SEAL.
                             Rebecca A. Roybal
                               NOTARY PUBUC
                          ~TATE OF NEW MEXICO
           My Commission Expires




                                                                  Initials:_   _   _
G     -6(NM) I00051                         Pogo 16 of 16                                   Form 3032   1/01
     ®
OU:i·NM2




Case 19-10362-j7         Doc 13     Filed 03/19/19          Entered 03/19/19 09:09:58 Page 27 of 32
                                 ,,,,, t\.
                                      ""
                                               ...
                                       ,,,,,,, ,,,,,
                                         . ..ER.t
                                             . .. . '•,,,
                                                                                                                                      c
                                ,' ~ .··           ·.. ',.
                            ~~·~·
                           .:- ~ :
                                 ,. ·        ·. ·.0',
                                                  ~~
                           '   •                           &: ~'                                               ASSIGNMENT OF MORTGAGE
                           ~~ :  ~    6--~-; b: ~ ~                       COUNTY OF SANTA FE
                                                                                                               PAGES : 2
                           ;... :..                      n~: ::
                                                                          STATE OF NEU MEXICO         ss
                                                        c...'· ~~
                               ',,. ,i·. vi/         't.~~- . ~ ,.:-      I Hereby Certlfy That This I nstrument Uas Filed for
Recording Requested By:"......~~; .1..~~-\ . ;~'\"'-,,,'                  Record On The 17TH Oay Of October , A.D., 2005 at 12 : 32
                                    ,,, ., FE cov         ,,,             And Uas Du l y Recorded as Instrument # 1403241
WHEN RECORDED MAlli•ToO!''''                                              Of The Records Of Santa Fe County
fiDELITY NA TJONAL-LP.S


                                                                                             ~
                                                                                                      ss   My Hand And Seal Of Office
P.O.BOX 19523          .. .:                                                                                         Valerie Espinoza
1R VINE. CA 92623-9523                                                    Deputy             -~~    - - --County Clerk, Santa Fe , NM
fviO REQREC                                                               -- - -
Parcel No.:                                                                   Loan Nwnber:    -

                                                                Assignment of Mortgage

          For value received, Wilmington Finance, a division of AIG Federal Savings Bank the holder of a
Mortgage (herein" Assignor") whose address is
40 I Plymouth Road, Suite 400 Plymouth Meeting,PA 19462 does hereby Grant, sell, assign, transfer, and convey,
unto

                                    MorEquity. Inc.
, a corporation organized and existing under the laws of,J~(berein "assignee"), whose address is
                          7 116 Eagle Crest BJVd
                          Evansville IN 477 15
, a certain Mortgage dated 417/2005 , made and executed by : BONNI SCHANDELWEIN, A MARRIED
WOMAN AS HER SOLE AND SEPARATE PROPERTY, whose address is 2708 VENTOSO SANTA FE, NM
87505, to and in favor ofWilmington Finance, a division of AIG Federal Savings Bank upon the following
described property situated in SANTA FE County, State of NEW MEXICO

LOT 8 OF ARROYO EN MEDIO SUBDIVISION, PHASE 3, AS SHOWN ON PLAT FILED IN THE OFFICE 0
THE COUNTY CLERK, SANTA FE COUNTY, NEW MEXICO ON MAY 9, 2002, IN PLAT BOOK 501 , PAGE
038, AS DOCUMENT NO. 1205, 502.


Such Mortgage having been given to secure a payment of
FIVE HUNDRED SEVENTY -NINE THOUSAND FIVE HUNDRED TWENTY AND xxxxxxxxxxxxxxxx 00/100
 ($ 579,520.00)
which Mortgage is of record in Book, Volume, or Liber No.                           , at page
(or as No.         ) of the records of SANTA FE County , State of NEW MEXICO, together with the note(s) and
obligations therein described and the money due and to become due thereon with interest, and all rights accrued or t
accrue under such Mortgage .


U~ - ~ l3l5 1 4f~
           Thts document prepared by Wilmington Finance, a division of AIG Federal Savings Bank ,401
Plymouth Rd., suite 400, Plymouth Meeting PA 19462




    Case 19-10362-j7                       Doc 13               Filed 03/19/19      Entered 03/19/19 09:09:58 Page 28 of 32
TO HAVE AND TO HOLD the same unto Assignee, its sue
and conditions of the above-described Mortgage .


IN WITNESS WHEREOF, the undersigned                                     ssignment ofMortgage on
 4/ 13/2005




                                                             (Assignor)
Kristin Alexander                                                 Stephen G. DeBlasio
                                                             Assistant Vice President




Commonwealth/State of Pennsylvania
County of Montgomery

    On the 13th day April, 2005 before me, Anthony J. Bompadre, the undersigned officer, personally
appeared Stephen G. DeBlasio who acknowledged himself to be theAssistant Vice President of Wilmington
Finance, a division of AJG Federal Savings Bank, a corporation, and that he, as such Assistant Vice President,
being authorized to do so, executed the foregoing instrument for the purpose therein contained, by signing the
name of the corporation by himself as Assistant Vice President,
In witness whereof I hereunto set my hand and official seal.


                                                                            ,...,..... .. ~ · , _ ... ~   ... ..-·. , ..
                                                                          r     •. - ~~~y J. I" - -
                                                                                                                            I   I   _ .., . .   ~~   ' ,.   t •               \
                                                                                     PI\"l!O\.I~:) T·;
                                                                                                                           . ··-· yc~· . -"
                                                                                                    .                           ~·)1 1 ;.· ~--·'.. )
                                                                               My·~..x·rn: .~\!'~~·
                                                                          .....__.;._-::-                 -
                                                                                                                           :. >tr..A.
                                                                                                                                    :_ ___ ..
                                                                                                                                       _.,

                                                                                                                                     l:'>.t .:. .
                                                                                                                                                             ~
                                                                                                                                                             --~



                                                                                                                                                            ,.<.,.,:.. ., •
                                                                          fv,&,11UI...I. ::.




    Case 19-10362-j7             Doc 13       Filed 03/19/19         Entered 03/19/19 09:09:58 Page 29 of 32
                                                             COUNTY OF SANTA FE  }                                ASSIGNMENT OF MORTGAGF
                                                             STATE OF NEW MEXICO l ss                                     PAGES: 1

                                                             I He1·eby Certify That Tltis Instrument Was c-Rcc01·ded fo1·
 Recording Requested By:                                     Record On The 14TH Dny Of September, A.D., 2016 :lt 08:54:32 AM
                                                             c\nd Was Duly Re'COI'd<'d as Instrument # 1804374
 Nation star Mortgage                                        OfTh<' Reco1·ds OfSm1ta Fe County
                                                                                                 · Witness M ,. R:uul And Seal Of Office
 When Recorded Return To:                                                                                    •        Gt:>raldine Salaz:lr
                                                                      Deputy- KVAUGH N                 County Clerk, Santa Fe, NM
 DOCUMENT ADMINISTRATION
 Nationstar Mortgage
 8950 CYPRESS WATERS BLVD




                                                                                                   -
 COPPELL, TX 75019



                                             CORPORATE ASSIGNMENT OF MORTGAGE
 Santa Fe, New Mexico
 SELLER'S SERVICING~~···· "SCHANDELWEIN"

 Date of Assignment September 1st, 2016
 Assignor: MOREQUITY, INC. BY NATIONSTAR MORTGAGE LLC, ITS ATTORNEY-IN-FACT at 8950 CYPRESS
 WATERS BLVD, COPPELL. TX 75019
 Assignee: U.S. BANK NATIONAL ASSOCIATION AS INDENTURE TRUSTEE FOR CSMC TRUST 2014-CIM1
 MORTGAGE-BACKED NOTES, SERIES 2014-CIM1 at 425 WALNUT STREET, CINCINNATI, OH 45202

 Executed By: BONNI SCHANDELWEIN, A MARRIED WOMAN AS HER SOLE AND SEPARATE PROPERTY To:
 WILMINGTON FINANCE, A DIVISION OF AIG FEDERAL SAVINGS BANK
 Date of Mortgage: 04/07/2005 Recorded: 04/12/2005 as Instrument No.: 13751486 In the County of Santa Fe,
 State of New Mexico.

 Property Address: 2708 VENTOSO, SANTA FE. NM 87505

   KNOW ALL MEN BY THESE PRESENTS, that for good and valuable consideration, the re<:eipt and sufficiency of
 which is hereby acknowledged, the said Assignor hereby assigns unto the above-named Assignee, the said
 Mortgage having an original principal sum of $579,520.00 with interest, secured thereby, and the full benefit of all the
 powers and of all the covenants and provisos therein contained, and the said Assignor hereby grants and conveys
 unto the said Assignee, the Assignor's interest under the Mortgage.

    TO HAVE AND TO HOLD the said Mortgage, and the said property unto the said Assignee forever, subject to the
 terms contained in said Mortgage.

  MOREQUITY, INC. BY NATIONSTAR MORTGAGE LLC, ITS ATTORNEY-IN-FACT
 On e t mber 1 t 0




STATE OF Texas
COUNTY OF Dallas

On September 1st. 2016, before me, COLLEEN BARNETT, a Notary Public in and for Dallas in the State. of Texas,
personally appeared MOHAMED HAMEED. Assistant Secretary, pers.onally known to me to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
his/her/their auLI-torized capacity, and that by his/her/their signature on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal,


~~
Notary Expires: 11/3012019 #130453613
                                                                                                    (This area for notarial seal}




 Case 19-10362-j7
•llC2'NC2NAIT-o9/0112016 11:58'.'17 AM·
                                          Doc 13   Filed 03/19/19     EnteredNMSANTA_MORT_ASSIGN_ASSN
                                                                               03/19/19 09:09:58           Page 30 of 32
                                                                                                      - ;J1NAD"
          Recording Requested By:                                                                                                                ..,;1:)
          NATIONSTAR MORTGAGE DBA MR. COOPER                                                                                                     ....
                                                                                                                                                 0
                                                                                                                                                 ...
         When Recorded Retum To:
                                                                                                                                                 ,.,c.
                                                                                                                                                 c.
         DOCUMENT ADMINISTRATION
         NATIONSTAR MORTGAGE DBA MR. COOPER




                                                                                                                -
         8950 CYPRESS WATERS BLVD
         COPPELL, TX 75019

                                                                                                                                                 ....
                                                                                                                                                 Q



                                                  CORPORATE ASSIGN MENT OF MORTGAGE
         Santa Fe, New Mexico
         SELLER'S SERVICING#-                     "SCHANDELWEIN"

         Date of Assignment November 14th, 2018
         Ass1gnor: U.S. BANK NATIONAL ASSOCIATION AS INDENTURE TRUSTEE FOR CSMC TRUST 2014-CIM1
         MORTGAGE-BACKED NOTES. SERIES 2014·CIM1, BY NATIONSTAR MORTGAGE LLC, ITS
         ATIORNEY-IN-FACT at 8950 CYPRESS WATERS BLVD, COPPELL, TX 75019
         Assignee . MADISON REVOLVING TRUST 2017 at P.O. BOX 296, MADISON. WI 53701

         Executed By; BONNI SCHANDELWEIN, A MARRIED WOMAN AS HER SOLE AND SEPARATE PROPERTY To:
         WILMINGTON FINANCE, A DIVISION OF AIG FEDERAL SAVINGS BANK
         Dat•e of Mortgage: 04/07/2005 Recorded : 04/12/2005 as Instrument No.: 13751486 In the County of Santa Fe,
         State of New Mexico.

         Properly Address: 2708 VENTOSO, SANTA FE, NM 87505

           KNOW ALL MEN BY THESE PRESENTS. that for good and valuable consideration, the receipt and sufficiency of
         which is hereby acknowledged, the said Assignor hereby assigns unto the above-named Assignee. the said
         Mortgage having an original principal sum of $579.520.00 with interest, secured thereby, and the full benefit of all the
         powers and of all the covenants and provisos therein contained, and the said Assignor hereby grants and conveys
         unto the sa1d Ass1gnee, the Assignor's 1nterest under the Mortgage.

            TO HAVE AND TO HOLD the said Mortgage, and the said property unto the sa1d Assignee forever, subject to the
         terms conta~ned in said Mortgage.

          US. BANK NATIONAL ASSOCIATION AS INDENTURE TRUSTEE FOR CSMC TRUST 2014-CIM1
         MORTGAGE-BACKED NOTES, SERIES 2014-CIM1, BY NATIONSTAR MORTGAGE LLC, ITS
         ATIORNEY-IN-FACT
         On          4    1




         STATE OF Texas
         COUNTY OF Dallas

         On November 14th, 2018, before me, OMAR BASPED. a Notary Public in and for Dallas in the State of Texas,
         personally appeared MOHAMED HAMEED, Vice-President. personally known to me (or proved to me on the basis or
         satisfactory evidence} to be the person(s) whose name(s} is/are subscribed to the within instrument and
         acknowledged to me that he/shellhey executed the same In hislherllheir authorized capacity, and that by
         his/herllheir signature on the instrument the person(s}. or the entity upon behalf of which the person(s) acted ,
         executed the instrument.
                                                                                        ''''"'"''       OMAR BASPED
         WITNESS my hand and official seal,                                           §if'~~ Notary Public. State of Texas
                                                                                      ~~-.)!IIi{..'~~ Comm. Exp1res 12-04-2019
              cf'- (
         OMAR BASPED          -
         Notary Exp1res: 12104/2019 #130458850
                                              )
                                                                                       ',"t;.'····~~
                                                                                        '''l,w,,,,,,'' Notery tO 130458850

                                                                                                                 (This area for notarial seal)




         ( 'Qll'\ tV OF S.\XI'A FJ::   }                  ASSIGN~It:Xr      OF MORTG,\(;t:,
         :.r,\l'f.O~' NI·:W~If:XICO    }"'                            1'.\(;f:s: 1

         llfco'\'b) C'<•r111) That This Instrument Wase-Rl'Conlcd for
         lt<<'t>nl On The I !Til D:~) Offebru:~r).A.D.• 20 19 :~t 03:28:-1-4 P~l
          \nd \\'n!l Ouly Rcconlrd ns Instrument# 187873~
         OfT he Recor-ds OfSant:r Fe Cow11y
                                                 Witness ~h· llnnd And Srnl OfOffir: _ j
                                                     •        GeraldinC' Snln1.111"
                  l)r11uly - CBORTIZ         County C!f,·k. Snnt• Fo, ,\'~1



Case 19-10362-j7              Doc 13         Filed 03/19/19                     Entered 03/19/19 09:09:58 Page 31 of 32
        Recording Requested By:                                                                                                                ;:t;
        NATIONSTAR MORTGAGE DBA MR. COOPER                                                                                                     <>
                                                                                                                                               "
                                                                                                                                               0
        When Recorded Return To:                                                                                                               ...
                                                                                                                                               c.
        DOCUMENT ADMINI STRATION
        NATIONSTAR MORTGAGE DBA MR. COOPER
                                                                                                                                               "'c.
        8950 CYPRESS WATERS BLVD
        COPPELL. TX 75019



                                                    CORPORATE ASSIGNMENT OF MORTGAGE
        Santa Fe, New Mexico .. . . . . .
        SELLE R'S SERVICING#..            "SCHANDELWEIN"

        Date of Assignment: January 28th. 2019
        Assignor: MADISON REVOLVING TRUST 2017. BY NATIONSTAR MORTGAGE LLC. ITS ATIORNEY-IN-FACT at
        8950 CYPRESS WATERS BLVD , COPPELL, TX 75019
        Assignee: U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE
        FOR THE CIM TRUST 2018-NR1 MORTGAGE-BACKED NOTES. SERIES 2018-NR1 at 425 WALNUT STREET.
        C INCINNATI. OH 45202

        Execuled By: BONN! SCHANDELWEIN, A MARRIED WOMAN AS HER SOLE AND SEPARATE PROPERTY To:
        W ILMINGTON FINANCE, A DIVISION OF AIG FEDERAL SAVINGS BANK
        Date of Mortgage: 04/07/2005 Recorded: 04/12/2005 as Instrument No.: 13751486 In the County of Santa Fe.
        State of New Mexico.

        Property Address: 2708 VENTOSO, SANTA FE, NM 87505

          KNOW ALL MEN BY THESE PRESENTS, that for good and valuable consideration. the receipt and sufficiency of
        which is hereby acknowledged, the said Assignor hereby assigns unto the above-named Assignee. the said
        Mortgage having an original principal sum of $579.520.00 with interest, secured thereby, and the full benefit of all the
        powers and of all the covenants and provisos therein contained, and the said Assignor hereby grants and conveys
        unto the said Assignee. the Assignor's interest under the Mortgage.

           TO HAVE AND TO HOLD the said Mortgage. and the said property unto the said Assignee forever. subject to the
        terms. contained in said Mortgage.

         MADISON REVOLVING TRUST 2017, BY NATIONSTAR MORTGAGE LLC, ITS ATIORNEY-IN-FACT
        On Januarv 281h 2019



        By: ~
        TSE~ce-President


        STATE OF Texas
        COU NTY OF Dallas

        On January 28th, 2019, before me. DANIELA HORVATH. a Notary Public in and lor Dallas in the State ofTexas,
        personally appeared TSEDALE ALEMU, Vice-President, personally known to me (or proved to me on the basis ol
        sati sfactory evidence) to be the person(s) whose name(s) is/are subscribed to the within instrument and
        acknowledged to me that he/she/they executed the same in his/her/lheir authoriz.ed capacity, and that by
        his/her/their signature on the instrument lhe person(s), or the entily upon behalf of which the person(s) acted
        executed the instrument.
                                                                                                   ''"";''''    OANIELf>. HORVAi~ xas
                                                                                                ~~~:': ..~~~ Notarv Public. State o e
                                                                                                ~~ (j(}~~ Comm. Expires 01-27-2020
                                                                                                     ...
                                                                                                ~'Ji,;; ·~~ Notary tO 128862890
                                                                                                  ~,,,,;n"''


                                                                                                               (This area for notarial seal)




        t'0 l1i:\'TV OF SAI'\TA FE       }                       ASSl (;:'IMENT OF M ORTGAGE
        r TA'J'E O F ~E\\' MJ~XICO } S$                                       I'AGES: I

          ll e~by C('l1if).' Th-ut This lnsh·wn<'ut \ Vns t....Rccorded for
         Recoo'd On T he 111'11 Oay O f Febnonry, A.O., 2019 no 03:28:-'5 PM
           od Wns Duly Re<:oo-ded as Instrument # 1878735
          f The Reconls O f Santn Fr Count~·
                                                  Witness My llnnd And Se:~ Of Otn<·c
                                                                        Gcnlldi_ne Sahw.ar
                 De put~·. CEORTIZ                   County Cler·k, s~mt <.l f t . N~ l




Case 19-10362-j7               Doc 13               Filed 03/19/19                      Entered 03/19/19 09:09:58 Page 32 of 32
